Conclusion
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of the claims is the inclusion of a method of operating a pressure electrolysis cell wherein the cell comprises three outlet streams, an anolyte stream comprising a gas laden anolyte, a gas product stream comprising carbon monoxide or syngas and a catholyte stream comprising a gas component and a liquid component wherein the catholyte stream is sent to a throttle and then to a phase separator wherein the gas component is released from the liquid component via reducing pressure on the combined stream.  
Buschmann (US 2014/0131217) teaches a pressure electrolysis cell with three outlet streams capable of producing carbon monoxide; however, Buschmann teaches that the product stream comprising the carbon monoxide would exit with the catholyte stream as a result of the pressures applied under operation.
Kanan (US 2014/0291163) teaches an electrolysis cell with three outlet streams wherein the gas product stream comprises carbon monoxide; however, Kanan fails to further teach that under operation the exiting catholyte would contain any significant amount of gas and thus fails to teach the formation of a catholyte stream comprising a gas component and a liquid component wherein the catholyte stream is sent to a throttle and then to a phase separator wherein the gas component is released from the liquid component via reducing pressure on the combined stream.  
The present claims appear to be directed to a combination of operating processes of Buschmann and Kanan wherein gaseous reactions are occurring in the gas compartment (as in Kanan) and carbon dioxide is flowing into the catholyte compartment (as in Buschmann) and wherein the method is optimized to recovery gas phase compounds exiting the catholyte compartment.  However, the Examiner contends that this combination would not be obvious to one of ordinary skill in the art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794